Citation Nr: 1633782	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The appellant in this case is the Veteran's widow.  The Veteran served on active duty from November 1977 to August 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran passed away on March [redacted], 2010, and the listed causes of death were respiratory failure, non-small cell lung cancer, and history of tobacco abuse.  In the July 2016 appellate brief, the appellant's representative raised a new theory supporting the appellant's claim for service connection for the cause of the Veteran's death, which is still deemed as part of the appeal despite the date it was asserted.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).  Specifically, the appellant's representative alleged that the Veteran's lung cancer was caused by exposure to chemicals during his foreign service in the Gulf War.  The Board finds that a remand is necessary to obtain additional evidence regarding this theory of causation prior to making a decision on the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to a VA examiner for a medical opinion.  The examiner is requested to review the claims folder, to include this remand.  The examiner's attention is directed to the Veteran's medical records from Eisenhower Army Medical Center, which is where his lung cancer was diagnosed and treated (located in VBMS, with receipt dates of 2/16/10 and 5/14/10).

The examiner should issue an opinion on whether it is at least as likely as not (50 percent probability or better) that the Veteran's lung cancer was caused by his service in Southwest Asia (October 1990 to May 1991), to include exposure to hazardous chemicals from burn pits or oil fires.  The examiner should address the representative's contentions in his July 2016 appellate brief. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issue of service connection for cause of death should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






